DETAILED ACTION
The following is a Final Office Action in response to the Amendment/Remarks received on 22 October 2021.  Claim 20 has been amended.  Claims 27-36 have been cancelled.  Claims 37-47 have been newly added.  Claims 1-19 were previously cancelled.  Claims 20-26 and 37-47 remain pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, pg. 8, filed 22 October 2021, with respect to the objection of the Specification have been fully considered and are persuasive in light of the amendment to the Specification filed on 22 October 2021.  The objection of Specification has been withdrawn. 

Applicant’s arguments, see Remarks, pg. 8, filed 22 October 2021, with respect to the Double Patenting Rejection of claims 20-25 have been fully considered and are persuasive in light of the filed terminal disclaimer on 22 October 2021.  The rejection of claims 20-25 has been withdrawn. 

Applicant's arguments, see Remarks, pgs. 8-9, filed 22 October 2021, with respect to the rejection of claims 20-26 under 35 U.S.C. 101 have been fully considered but they are not persuasive. 

With respect to the Applicant’s argument, 
The claims of the present application are directed to the practical application of HVAC design and modeling that addresses the technological problem faced by a design engineer as the number of HVAC components used in an HVAC system increases, which otherwise may lead to unmanageable design decisions while keeping track of the many technical requirements of the HVAC components. See Pat Appl., para. [0003].  The claim is therefore not directed to the recited judicial exception, and the claim is eligible.  (see Remarks, pg. 9, paragraph 2) 

The Examiner respectfully disagrees.

	The Applicant has presented an intended use and advantage of using the claimed invention, but has failed to explain how the elements of independent claim 20 integrate the exception into a practical application.  Hence, the Applicant’s argument is found unpersuasive.

Claims 20-26 and 37-47 stand rejected under 35 U.S.C. 101.

Terminal Disclaimer
The terminal disclaimer filed on 22 October 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date U.S. Patent No. 10,409,305 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 20-26 and 37-47 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

At step 1, claim 20 recites a device comprising of concrete devices (i.e. a processor, display device and memory), and therefore is a machine, which is a statutory category of invention.

	At step 2A, prong one, the claim recites the limitations of defining a structure; defining an HVAC topology included in the structure; identifying common elements of the HVAC topology associated with a distinct thermal zone; defining a zone group comprising distinct zones sharing a common element; modifying membership of the zone group in response to a determination that a first zone of the zone group no longer shares the common element with a second zone of the zone group; and determining a different common element shared by the first zone.  

	The limitations of defining a structure; defining an HVAC topology included in the structure; identifying common elements of the HVAC topology associated with a distinct thermal zone; defining a zone group comprising distinct zones sharing a common modifying membership of the zone group in response to a determination that a first zone of the zone group no longer shares the common element with a second zone of the zone group; determining a different common element shared by the first zone, and generating a diagram of the structure in which the zone group is represented using a distinct visual characteristic, as drafted, are processes, under their broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components (i.e. a processor and memory).  That is, nothing in the claim elements preclude the actions from practically being performed in the mind.  For example, defining a structure and a HVAC topology encompasses a visualization of an HVAC layout on a floor(s) of a building; identifying common elements of the HVAC topology associated with a distinct thermal zone includes an evaluation of the same elements in a particular area of the building; defining a zone group comprising distinct zones sharing a common element involves an organization of a group of areas based on a common component; modifying membership of the zone group in response to a determination that a first zone of the zone group no longer shares the common element with a second zone of the zone group encompasses a reorganization of the group of areas based on an evaluation of an absent common element; determining a different common element shared by the first zone involves an evaluation of a different shared element; and generating a diagram of the structure in which the zone group is represented using a distinct visual characteristic in the context of the claim encompasses an assessment, evaluation and visualization of data (see MPEP 2106.04(a)(2)(III)(B) - A Claim That Encompasses a Human Performing the Step(s) Mentally With or Without a Physical Aid Recites a Mental Process).


	At step 2A, prong two, the judicial exception is not integrated into a practical application.  In particular, the claim recites “a processor”; “a display device operatively coupled to the processor”; “a memory operatively coupled to the processor and storing instructions”; and “… present the diagram”.

The processor, display device and memory are recited at a high-level of generality (i.e. performing generic computer functions of data processing, displaying and storing) such that it amounts to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)).  

The limitation of “… present the diagram” represents an extra-solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2016.05(g)).  

Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limitation on practicing the abstract idea of constructing a visual HVAC system.  Thus, the claim is directed to an abstract idea. 

	At step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than judicial exception.  As previously discussed with respect to the integration of the abstract idea into a practical application, the additional ‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).”

	The limitation of “… present the diagram”, as discussed above, represents an insignificant extra-solution activity of outputting data.  Further, the limitation is well-understood, routine and conventional; wherein the courts have found limitations directed to displaying a result, recited at a high level of generality, to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II), “presenting offers and gathering statistics”.

	Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea.  Thus, the claim is not patent eligible. 

The limitation of claims 21-25, 37 and 38 merely add further details of defining one or more HVAC components in the structure (claim 21), defining the HVAC topology (claim 22, 24, 25 and 37), and defining a zone group based on a common element (claim 23).


The limitations of claim 38 recite receiving user selection of a HVAC component and applying a rules-based engine to determine possible locations at which the HVAC component may be placed within the HVAC topology, as drafted, are processes, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components (i.e. a processor and memory).  For example, the limitations in the context of the claim encompass an assessment and evaluation of data.

Additionally, the limitation of presenting the possible locations at which the HVAC component may be placed within the HVAC topology (in claim 38) represents an extra-solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2016.05(g)).  The limitation is also well-understood, routine and conventional; wherein the courts have found limitations directed to displaying a result, recited at a high level of generality, to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II), “presenting offers and gathering statistics”.


Claim 40 represents an equivalent computer-readable storage medium to the device claim of claim 21 and is rejected under the same rationale.

Claim 41 represents an equivalent computer-readable storage medium to the device claim of claim 22 and is rejected under the same rationale.

Claim 42 represents an equivalent computer-readable storage medium to the device claim of claim 23 and is rejected under the same rationale.

Claim 43 represents an equivalent computer-readable storage medium to the device claim of claim 24 and is rejected under the same rationale.

Claim 44 represents an equivalent computer-readable storage medium to the device claim of claim 25 and is rejected under the same rationale.

Claim 45 represents an equivalent computer-readable storage medium to the device claim of claim 26 and is rejected under the same rationale.

Claim 46 represents an equivalent computer-readable storage medium to the device claim of claim 37 and is rejected under the same rationale.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to building managements systems.

U.S. Patent Publication No. 2022/0026864 A1 discloses a method of operating a building management system.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.